Opinion filed September 3, 2020




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-18-00253-CR
                                  __________

              NICHOLAS STEPHEN LAFAVE, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 2
                            Taylor County, Texas
                      Trial Court Cause No. 2-1256-16


                     MEMORANDAM OPINION
      This appeal arises from the denial of a motion to suppress evidence.
Appellant, Nicholas Stephen Lafave, was charged with possession of marihuana.
See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(1) (West 2017). Appellant
filed a motion to suppress, alleging that he was detained without reasonable
suspicion. The trial court denied the motion.
      The jury subsequently found Appellant guilty and assessed his punishment at
confinement for a period of 180 days in jail and a fine of $2,000. In accordance with
the jury’s recommendation, the trial court suspended the imposition of the
confinement portion of the sentence and placed Appellant on community supervision
for a period of two years. In his sole issue on appeal, Appellant challenges the trial
court’s denial of the motion to suppress. We affirm.
                                  Background Facts
      The State called Abilene Police Officer Sterling Riddle as the only witness at
the hearing on the motion to suppress. On the night of June 26, 2016, Officer Riddle
patrolled the parking lot of a local bar to ensure “everything was all right” because
there had been some recent burglaries of vehicles in that area. Officer Riddle
contacted Appellant after noticing Appellant sitting by himself in a vehicle in the
back of the parking lot with the vehicle’s door open. Although it was midnight and
the parking lot was unlit and “completely black,” Officer Riddle testified that there
were other cars in the parking lot and that it was a reasonable place for these cars to
be.
      Officer Riddle testified that he intended to “make a consensual stop and just
speak to the subject.” Officer Riddle agreed that Appellant was minding his own
business, not operating the vehicle, and not committing any visible crime when
Officer Riddle approached him.         Without turning on his sirens and lights,
Officer Riddle approached the vehicle and asked Appellant if he was all right.
Officer Riddle testified that he did not brandish his gun, that he kept his pepper spray
and Taser on his belt, and that he did not block Appellant’s car “to make a
containment.” When asked what he would have done if Appellant had closed his
door and driven off, Officer Riddle replied, “I probably would have let him drive
off” or “attempted to follow him” to verify his identity.


                                           2
      Upon hearing Appellant say that he was okay, Officer Riddle immediately
smelled the odor of burning marihuana coming from the vehicle. Officer Riddle
confronted Appellant about the marihuana odor by asking him to step out of the
vehicle and present his identification. Officer Riddle radioed for backup before
searching Appellant and his vehicle. After another unit arrived, Appellant became
agitated and told Officer Riddle not to search his car without a warrant. As
Appellant’s agitation increased, it became necessary to handcuff him.
Officer Riddle handcuffed Appellant, informed him that he was being detained, and
then finished searching the vehicle. The search yielded a marihuana smoking device
and some marihuana in a plastic baggie, both located in the passenger seat.
                                       Analysis
      In his sole issue on appeal, Appellant challenges the trial court’s denial of his
motion to suppress. He contends that there was no lawful basis for Officer Riddle
to approach his vehicle. Accordingly, Appellant asserts that the trial court erred
when it denied his motion to suppress. The State contends that Officer Riddle did
not detain Appellant when he initially approached Appellant but, rather, engaged in
a consensual encounter.
      We review a trial court’s denial of a motion to suppress for an abuse of
discretion and apply a bifurcated standard of review, affording almost complete
deference to the trial court’s determination of historical facts, especially when those
determinations are based on assessments of credibility and demeanor. Crain v. State,
315 S.W.3d 43, 48 (Tex. Crim. App. 2010). “[T]he party that prevailed in the trial
court is afforded the strongest legitimate view of the evidence and all reasonable
inferences that may be drawn from that evidence.” State v. Garcia–Cantu, 253
S.W.3d 236, 241 (Tex. Crim. App. 2008). The trial court entered findings of fact
and conclusions of law. The trial court found that Officer Riddle’s initial approach
to speak with Appellant constituted a consensual encounter. Whether a given set of
                                           3
historical facts amounts to a consensual police-citizen encounter or a detention under
the Fourth Amendment is a question of law and subject to a de novo review. Id.
            There are three distinct types of police-citizen interactions:
      (1) consensual encounters that do not implicate the Fourth Amendment;
      (2) investigative detentions that are Fourth Amendment seizures of
      limited scope and duration that must be supported by a reasonable
      suspicion of criminal activity; and (3) arrests, the most intrusive of
      Fourth Amendment seizures, that are reasonable only if supported by
      probable cause.

Wade v. State, 422 S.W.3d 661, 667 (Tex. Crim. App. 2013); see Crain, 315 S.W.3d
at 49. Not every encounter between a civilian and a police officer implicates the
Fourth Amendment. Florida v. Bostick, 501 U.S. 429, 434 (1991). “Each citizen-
police encounter must be factually evaluated on its own terms; there are no per se
rules.” Garcia–Cantu, 253 S.W.3d at 243.
      A consensual encounter “takes place when an officer approaches a citizen in
a public place to ask questions, and the citizen is willing to listen and voluntarily
answers.” Crain, 315 S.W.3d at 49. In a consensual encounter, the citizen is free to
terminate the encounter at any time. State v. Woodard, 341 S.W.3d 404, 411 (Tex.
Crim. App. 2011). An officer is not required to justify a request for information
from a citizen, and a citizen’s acquiescence to the officer’s request does not negate
the encounter’s consensual nature. Id. (citing Hiibel v. Sixth Judicial Dist. Court of
Nevada, 542 U.S. 177, 185 (2004); Immigration & Naturalization Serv. v. Delgado,
466 U.S. 210, 216 (1984)); State v. Castleberry, 332 S.W.3d 460, 466 (Tex. Crim.
App. 2011) (“An officer may, without reasonable suspicion, request identification
and information from a citizen.”). “On the other hand, an investigative detention
occurs when a person yields to the police officer’s show of authority under a
reasonable belief that he is not free to leave.” Crain, 315 S.W.3d at 49. The
encounter is consensual and merits no further constitutional analysis insofar as the
citizen remains free to disregard the officer’s questions and go about his business.
                                          4
See Woodard, 341 S.W.3d at 411; Johnson v. State, 912 S.W.2d 227, 235 (Tex.
Crim. App. 1995).
      To determine whether an interaction is a consensual encounter or a detention,
the court focuses on whether the officer’s request conveyed mandatory compliance.
Crain, 315 S.W.3d at 49.       “Courts consider the totality of the circumstances
surrounding the interaction to determine whether a reasonable person in the
defendant’s shoes would have felt free to ignore the request or terminate the
interaction.” Woodard, 341 S.W.3d at 411 (citing Brendlin v. California, 551 U.S.
249, 255 (2007)). Although the officer’s conduct is the most important factor,
surrounding circumstances are all considered to determine whether the interaction
was a consensual encounter or Fourth Amendment seizure. Crain, 315 S.W.3d at
49. A person’s conclusion that he is not free to leave varies based on the officer’s
conduct at issue and the setting in which the conduct occurs. Garcia–Cantu, 253
S.W.3d at 244. Law enforcement officers are permitted to approach individuals
without probable cause or reasonable suspicion to ask questions or even to request a
search. Florida v. Royer, 460 U.S. 491, 497–98 (1983) (holding that police officers
“do not violate the Fourth Amendment by merely approaching an individual” and
asking questions).
      The Texas Court of Criminal Appeals has addressed cases involving an officer
approaching citizens located in parked vehicles. In one case, a police officer
approached a car parked in a parking space at an apartment complex. Johnson v.
State, 414 S.W.3d 184, 188 (Tex. Crim. App. 2013). The officer shined a “pretty
darn bright” spotlight onto the defendant’s vehicle, partially blocked the defendant’s
vehicle when he parked his police car, and spoke to the defendant in a “loud
authoritative voice.” Id. at 193. Because of these factors, the court concluded that
this was a detention rather than a consensual encounter because a reasonable person
would not feel free to terminate this interaction with the police officer. Id.
                                           5
      In Garcia–Cantu, a police officer approached a vehicle parked at the end of a
dead-end street at 4:00 a.m. 253 S.W.3d at 239. The officer shined a spotlight on
the defendant’s vehicle, spoke with a commanding voice, “boxed in” the defendant’s
vehicle, and approached the defendant’s vehicle in an authoritative manner while
carrying a flashlight. Id. at 245–49. Based on these facts, the court concluded that
a reasonable person would not have felt free to leave or terminate this interaction
with the police officer. Id. at 249.
      The only common factor between the present case and the circumstances in
Johnson and Garcia–Cantu is that Officer Riddle approached the vehicle where
Appellant was seated. In Officer Riddle’s own words, he “just walked up to
[Appellant].” Officer Riddle specifically noted that he did not have the lights and
siren turned on because he had to manually turn on his body camera, which would
have been automatically activated if he had turned on his siren and lights.
Officer Riddle testified that he simply walked up to Appellant and asked if he was
all right. Officer Riddle did not brandish his gun, kept his pepper spray and Taser
on his belt, and did not block Appellant’s car “to make a containment.”
      We conclude that Officer Riddle’s initial interaction with Appellant
constituted a consensual encounter. A reasonable person would have felt free to
terminate the encounter at its inception.     Because the initial encounter was
consensual, no further constitutional analysis is required to determine whether
Officer Riddle had reasonable suspicion to detain Appellant at the point that
Officer Riddle approached Appellant. As found by the trial court, Officer Riddle
developed reasonable suspicion to investigate further when he smelled marihuana
coming from Appellant’s vehicle as he approached the vehicle and asked Appellant
if he was all right. Accordingly, the trial court did not err by denying Appellant’s
motion to suppress. We overrule Appellant’s sole issue.


                                         6
                                              This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE


September 3, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      7